United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-3155
                                ___________

Janis Schmidt,                         *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Larry Bodin, BIA Supt; Freida Brewer *
Marshall, BIA; Robert Ecoffey, BIA;    * Appeal from the United States
Bureau of Indian Affairs; Gerald Big   * District Court for the
Crow; Lisa F. Cook; Connie Whirlwind * District of South Dakota.
Horse; Dale Vocu; Captain Milton       *
Bianas; Didier Dupont; Father Peter    * [UNPUBLISHED]
Klink; Oglala Sioux Tribe; OST Tribal *
Police; Red Cloud Indian School; Ann *
Apple,                                 *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: April 4, 2008
                             Filed: April 9, 2008
                              ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
      Janis Schmidt challenges the district court’s1 dismissal of her pro se action. We
agree that dismissal was proper for the reasons stated by the district court.
Accordingly, we deny all pending motions and affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota.
                                          -2-